 

INTERCREDITOR AGREEMENT

 

Dated as of

 

April 17, 2015

 

Preamble

 

Parties

 

●GreenTech Automotive, Inc., as the holder of the First Lien Obligations defined
below (in such capacity, First Lien Claimholder)    ●The parties set forth on
the signature pages hereto under the heading Senior Secured Convertible
Noteholders, as the holders of the Second Lien Obligations defined below (in
such capacity, Second Lien Claimholders)    ●Saleen Automotive, Inc. (Borrower)
   ●The Guarantor Subsidiaries (as defined below).

 

Background

 

Borrower and the First Lien Claimholder have entered into a Securities Purchase
Agreement dated on or about the date hereof (the First Lien Securities Purchase
Agreement) providing for the purchase of 10.0% First Lien Convertible Notes.

 

Borrower and the Second Lien Claimholders have entered into a Securities
Purchase Agreement dated as of June 26, 2013 (the Second Lien Securities
Purchase Agreement) pursuant to which the Borrower has issued 3.0% Senior
Secured Convertible Notes to the holders and in the outstanding principal
amounts set forth on Schedule A hereto (the “Second Lien Obligations”).

 

The Subsidiaries of the Borrower (the “Guarantor Subsidiaries”) have guaranteed
the First Lien Obligations and the Second Lien Obligations.

 

Each of Borrower and each Guarantor Subsidiary, and each other Person that
executes and delivers a First Lien Collateral Document or a Second Lien
Collateral Document as a “grantor” or “pledgor” (or the equivalent) is a
Grantor.

 

The First Lien Obligations and the Second Lien Obligations are secured by Liens
on substantially all the assets of Borrower and the Guarantor Subsidiaries.

 

The Parties desire to set forth in this Intercreditor Agreement (this Agreement)
their rights and remedies with respect to the Collateral securing the First Lien
Obligations and the Second Lien Obligations.

 

 

 

 

Agreement

 

1Lien Priorities

 

1.1Seniority Of Liens Securing First Lien Obligations

 

(a)A Lien on Collateral securing any First Lien Obligation will at all times be
senior and prior in all respects to a Lien on such Collateral securing any
Second Lien Obligation, and a Lien on Collateral securing any Second Lien
Obligation will at all times be junior and subordinate in all respects to a Lien
on such Collateral securing any First Lien Obligation.     (b)Except as
otherwise expressly provided herein, the priority of the Liens securing First
Lien Obligations and the rights and obligations of the Parties will remain in
full force and effect irrespective of

 

  (1)how a Lien was acquired (whether by grant, possession, statute, operation
of law, subrogation, or otherwise),        (2)the time, manner, or order of the
grant, attachment, or perfection of a Lien,        (3)any conflicting provision
of the U.C.C. or other applicable law,        (4)any defect in, or
non-perfection, setting aside, or avoidance of, a Lien or a First Lien Note
Document or a Second Lien Note Document,        (5)the modification of a First
Lien Obligation or a Second Lien Obligation,        (6)the modification of a
First Lien Note Document or a Second Lien Note Document,        (7)the
subordination of a Lien on Collateral securing a First Lien Obligation to a Lien
securing another obligation of a Grantor or other Person that is permitted under
the First Lien Note Documents as in effect on the date hereof or secures a DIP
Financing deemed consented to by the Second Lien Claimholders pursuant to
section 5.1, “Use of Collateral and DIP Financing,”        (8)the exchange of a
security interest in any Collateral for a security interest in other Collateral,
       (9)the commencement of an Insolvency Proceeding, or        (10)any other
circumstance whatsoever, including a circumstance that might be a defense
available to, or a discharge of, a Grantor in respect of a First Lien Obligation
or a Second Lien Obligation or holder of such Obligation.

 

2

 

 

1.2First Lien Obligations And Second Lien Obligations

 

(a)First Lien Obligations means all Obligations of the Grantors under

 



  (1) the First Lien Securities Purchase Agreement and the other First Lien Note
Documents,       (2) the guaranties by the Guarantor Subsidiaries of the
Borrower’s Obligations under the First Lien Note Documents, or       (3) any
other agreement or instrument granting or providing for the perfection of a Lien
securing any of the foregoing.



 

Notwithstanding any other provision hereof, the term “First Lien Obligations”
will include accrued interest, fees, costs, and other charges incurred under the
First Lien Securities Purchase Agreement and the other First Lien Note
Documents, whether incurred before or after commencement of an Insolvency
Proceeding, and whether or not allowable in an Insolvency Proceeding. To the
extent that any payment with respect to the First Lien Obligations (whether by
or on behalf of any Grantor, as proceeds of security, enforcement of any right
of set-off, or otherwise) is declared to be fraudulent or preferential in any
respect, set aside, or required to be paid to a debtor in possession, trustee,
receiver, or similar Person, then the obligation or part thereof originally
intended to be satisfied will be deemed to be reinstated and outstanding as if
such payment had not occurred.

 

(b)Second Lien Obligations means all Obligations of the Grantors under

 

(1)the Second Lien Securities Purchase Agreement and the other Second Lien Note
Documents,     (2)the guaranties by Holdings and the Guarantor Subsidiaries of
Borrower’s Obligations under the Second Lien Note Documents, or     (3)any
agreement or instrument granting or providing for the perfection of a Lien
securing any of the foregoing.

 



3

 

 

Notwithstanding any other provision hereof, the term “Second Lien Obligations”
will include accrued interest, fees, costs, and other charges incurred under the
Second Lien Securities Purchase Agreement and the other Second Lien Note
Documents, whether incurred before or after commencement of an Insolvency
Proceeding. To the extent that any payment with respect to the Second Lien
Obligations (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of set-off, or otherwise) is declared to be fraudulent
or preferential in any respect, set aside, or required to be paid to a debtor in
possession, trustee, receiver, or similar Person, then the obligation or part
thereof originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

1.3First And Second Lien Collateral To Be Identical

 

(a)The Parties intend that the First Lien Collateral and the Second Lien
Collateral be identical, except with respect to any motor vehicles for which
security interests are perfected for the benefit of the First Lien Obligations
under the First Lien Note Documents. Accordingly, subject to the other
provisions of this Agreement, the Parties will cooperate

 

(1)to determine the specific items included in the First Lien Collateral and the
Second Lien Collateral, the steps taken to perfect the Liens thereon, and the
identity of the Persons having First Lien Obligations or Second Lien
Obligations, and     (2)to make the forms, documents, and agreements creating or
evidencing the First Lien Collateral and Second Lien Collateral and the
guaranties of the First Lien Obligations and the Second Lien Obligations
materially the same, other than with respect to the first and second lien nature
of the Liens.

 

(b)Until the Discharge of First Lien Obligations, and whether or not an
Insolvency Proceeding has commenced, Borrower will not grant, and will use their
best efforts to prevent any other Person from granting, a Lien on any property
in favor of a Second Lien Claimholder to secure the Second Lien Obligations
unless Borrower, Holdings, or such other Person grants (or offers to grant with
a reasonable opportunity for the Lien to be accepted) First Lien Agent a senior
Lien on such property to secure the First Lien Obligations.     (c)Subject to
section 1.1, “Seniority of Liens Securing First Lien Obligations,” if a Second
Lien Claimholder hereafter acquires a Lien on property to secure a Second Lien
Obligation where the property is not also subject to a Lien securing the First
Lien Obligations, then such Second Lien Claimholder will give First Lien Agent
written notice of such Lien no later than five Business Days after acquiring
such Lien.

 



4

 

 

1.4Pledged Collateral

 

(a)If any Second Lien Claimholder has any Pledged Collateral in its possession
or control, then, subject to section 1.1, “Seniority of Liens Securing First
Lien Obligations,” and this section 1.4, Second Lien Agent will possess or
control the Pledged Collateral as gratuitous bailee and/or gratuitous agent for
perfection for the benefit of First Lien Claimholder as secured party, so as to
satisfy the requirements of sections 8-106(d)(3), 8-301(a)(2), and 9-313(c) of
the U.C.C.     (b)Upon the Discharge of Second Lien Obligations, the Second Lien
Claimholders will deliver or transfer control of any Pledged Collateral in their
possession or control, together with any necessary endorsements (which
endorsements will be without recourse and without any representation or
warranty),

 

(1)first, to First Lien Claimholder if any First Lien Obligations remain
outstanding, and     (2)second, to Borrower,and will take any other action
reasonably requested by the First Lien Claimholder (at the expense of the
Borrower) in connection with the First Lien Claimholder obtaining a
first-priority interest in the Pledged Collateral.



 

1.5Prohibition On Contesting Liens; No Marshaling

 

(a)The First Lien Claimholder will not contest in any proceeding (including an
Insolvency Proceeding) the validity, enforceability, perfection, or priority of
any Lien securing a Second Lien Obligation, but nothing in this section 1.5 will
impair the rights of any First Lien Claimholder to enforce this Agreement,
including the priority of the Liens securing the First Lien Obligations or the
provisions for exercise of remedies.     (b)The Second Lien Claimholders will
not contest in any proceeding (including an Insolvency Proceeding) the validity,
enforceability, perfection, or priority of any Lien securing a First Lien
Obligation , but nothing in this section 1.5 will impair the rights of any
Second Lien Claimholder to enforce this Agreement, including the priority of the
Liens securing the Second Lien Obligations or the provisions for exercise of
remedies.     (c)Until the Discharge of First Lien Obligations, Second Lien
Claimholders will not assert any marshaling, appraisal, valuation, or other
similar right that may otherwise be available to a junior secured creditor.

 



5

 

 

2Modification Of Obligations

 

2.1Permitted Modifications

 

Except as otherwise expressly provided in this section 2, the First Lien
Obligations may be amended, supplemented or modified in accordance with their
terms, and their aggregate amount increased or Refinanced, without notice to or
consent by any Second Lien Claimholder

 

3Enforcement

 

3.1Who May Exercise Remedies

 

(a)Subject to subsections (b) and (c) below, until the Discharge of First Lien
Obligations, the First Lien Claimholder will have the exclusive right to

 

(1)commence and maintain an Enforcement Action (including the rights to set off
or credit bid their debt),     (2)make determinations regarding the release or
disposition of, or restrictions with respect to, the Collateral, and    
(3)otherwise enforce the rights and remedies of a secured creditor under the
U.C.C. and the Bankruptcy Laws of any applicable jurisdiction.

 

(b)Notwithstanding the preceding section 3.1(a), Second Lien Claimholders may
commence an Enforcement Action or exercise rights with respect to a Lien
securing a Second Lien Obligation if

 

(1)180 days have elapsed since Second Lien Claimholders notified the First Lien
Claimholder that the Second Lien Obligations were due in full as a result of
acceleration or otherwise (the Standstill Period),     (2)The First Lien
Claimholder is not then diligently pursuing an Enforcement Action with respect
to all or a material portion of the Collateral or diligently attempting to
vacate any stay or prohibition against such exercise,     (3)any acceleration of
the Second Lien Obligations has not been rescinded, and     (4)the applicable
Grantor is not then a debtor in an Insolvency Proceeding.

 

(c)Notwithstanding section 3.1(a), but subject to section 1.3, “First and Second
Lien Collateral to Be Identical,” a Second Lien Claimholder may

 

6

 

 

(1)file a proof of claim or statement of interest, vote on a plan of
reorganization (including a vote to accept or reject a plan of partial or
complete liquidation, reorganization, arrangement, composition, or extension),
and make other filings, arguments, and motions, with respect to the Second Lien
Obligations and the Collateral in any Insolvency Proceeding commenced by or
against any Grantor, in each case in accordance with this Agreement,     (2)take
action to create, perfect, preserve, or protect its Lien on the Collateral, so
long as such actions are not adverse to the priority status in accordance with
this Agreement of Liens on the Collateral securing the First Lien Obligations or
the First Lien Claimholder’s rights to exercise remedies,     (3)file necessary
pleadings in opposition to a claim objecting to or otherwise seeking the
disallowance of a Second Lien Obligation or a Lien securing the Second Lien
Obligation,     (4)join (but not exercise any control over) a judicial
foreclosure or Lien enforcement proceeding with respect to the Collateral
initiated by the First Lien Claimholder, to the extent that such action could
not reasonably be expected to interfere materially with the Enforcement Action,
but no Second Lien Claimholder may receive any Proceeds thereof unless expressly
permitted herein, and     (5)bid for or purchase Collateral at any public,
private, or judicial foreclosure upon such Collateral initiated by the First
Lien Claimholder, or any sale of Collateral during an Insolvency Proceeding;
provided that such bid may not include a “credit bid” in respect of any Second
Lien Obligations unless the proceeds of such bid are otherwise sufficient to
cause the Discharge of First Lien Obligations.

 

  3.2Manner Of Exercise

 

(a)The First Lien Claimholder may take any Enforcement Action



 

  (1)in any manner in its sole discretion in compliance with applicable law,  
     (2)without consultation with or the consent of any Second Lien Claimholder,
       (3)regardless of whether an Insolvency Proceeding has been commenced,  
     (4)regardless of any provision of any Second Lien Note Document (other than
this Agreement), and        (5)regardless of whether such exercise is adverse to
the interest of any Second Lien Claimholder.

 



7

 

 

 

(b)The rights of the First Lien Claimholder to enforce any provision of this
Agreement or any First Lien Note Document will not be prejudiced or impaired by

 

(1)any act or failure to act of any Grantor, or     (2)noncompliance by any
Person other than the First Lien Claimholder with any provision of this
Agreement, any First Lien Note Document, or any Second Lien Note Document,
regardless of any knowledge thereof that the First Lien Claimholder may have or
otherwise be charged with.

 

(c)No Second Lien Claimholder will contest, protest, object to, or take any
action to hinder, and each waives any and all claims with respect to, any
Enforcement Action by the First Lien Claimholder in compliance with this
Agreement and applicable law.

 

  3.3Specific Performance

 

The First Lien Claimholder and the Second Lien Claimholders may each demand
specific performance of this Agreement, and each waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action brought by a Second Lien
Claimholder or the First Lien Claimholder, respectively.

 

4.Payments

 



  4.1Application Of Proceeds

 

Until the Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations, and regardless of whether an Insolvency Proceeding has been
commenced, Collateral or Proceeds received in connection with an Enforcement
Action or subject to section 6.7, “Reorganization Securities,” received in
connection with any Insolvency Proceeding involving a Grantor will be applied

 

  (a)first, to the payment in full or cash collateralization of all First Lien
Obligations,        (b)second, to the payment in full of the Second Lien
Obligations, and        (c)third, to the applicable Grantor or as otherwise
required by applicable law. in each case as specified in the First Lien Note
Documents or the Second Lien Note Documents, or as otherwise determined by the
First Lien Claimholders or the Second Lien Claimholders, as applicable.

 



8

 

 

  4.2Payment Turnover

 

Until the Discharge of First Lien Obligations, whether or not an Insolvency
Proceeding has commenced, Collateral or Proceeds (including insurance proceeds)
received by a Second Lien Claimholder in connection with an Enforcement Action
or, subject to section 5.7, “Reorganization Securities,” received in connection
with any Insolvency Proceeding, will be

 

  (a)segregated and held in trust, and        (b)promptly paid over to the First
Lien Claimholder in the form received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. The First Lien Claimholder
is authorized to make such endorsements as agent for the Second Lien
Claimholders. This authorization is coupled with an interest and is irrevocable
until the Discharge of First Lien Obligations.

 

5.Insolvency Proceedings

 

  5.1Use Of Cash Collateral And Dip Financing

 

  (a)Until the Discharge of First Lien Obligations, if an Insolvency Proceeding
has commenced, the Second Lien Claimholders, as holders of a Lien on the
Collateral, will not contest, protest, or object to, and will be deemed to have
consented to,

 

  (1)any use, sale, or lease of “cash collateral” (as defined in section 363(a)
of the Bankruptcy Code), and        (2)Borrower or any other Grantor obtaining
DIP Financing if the First Lien Claimholder consents in writing to such use,
sale, or lease, or DIP Financing, provided that

 

  (A)the Second Lien Claimholders otherwise retains their Lien on the
Collateral, and        (B)any Second Lien Claimholder may seek adequate
protection as permitted by section 5.4, “Adequate Protection,” and, if such
adequate protection is not granted, Second Lien Agent may object under this
section 5.1 solely on such basis.

 

9

 



 

Upon written request from the First Lien Claimholder, the Second Lien
Claimholders will join any objection by First Lien Claimholder to the use, sale,
or lease of cash collateral for any purpose other than adequate protection
payments to Second Lien Claimholders.

 

  (b)Any customary “carve-out” or other similar administrative priority expense
or claim consented to in writing by First Lien Claimholder to be paid prior to
the Discharge of First Lien Obligations will be deemed for purposes of section
6.1(a)

 

  (3)to be a use of cash collateral, and        (4)not to be a principal amount
of DIP Financing at the time of such consent.

 

No Second Lien Claimholder may provide DIP Financing to a Borrower or other
Grantor secured by Liens equal or senior in priority to the Liens securing any
First Lien Obligations.

 

  5.2Sale Of Collateral

 

The Second Lien Claimholders will not contest, protest, or object, and will be
deemed to have consented pursuant to section 363(f) of the Bankruptcy Code, to a
Disposition of Collateral free and clear of its Liens or other interests under
section 363 of the Bankruptcy Code if the First Lien Claimholder consents in
writing to the Disposition, provided that either (i) pursuant to court order,
the Liens of the Second Lien Claimholders attach to the net Proceeds of the
Disposition with the same priority and validity as the Liens held by Second Lien
Claimholders on such Collateral, and the Liens remain subject to the terms of
this Agreement, or (ii) the Proceeds of a Disposition of Collateral received by
the First Lien Claimholder in excess of those necessary to achieve the Discharge
of First Lien Obligations are distributed in accordance with the U.C.C. and
applicable law.

 

Upon the First Lien Claimholder’s request, the Second Lien Claimholders will
join any objection asserted by the First Lien Claimholder to any Disposition of
Collateral during an Insolvency Proceeding.

 

  5.3Relief From The Automatic Stay. Until the Discharge of First Lien
Obligations, no Second Lien Claimholder may seek relief from the automatic stay
or any other stay in an Insolvency Proceeding in respect of the Collateral
without the First Lien Claimholder’s prior written consent or oppose any request
by the First Lien Claimholder for relief from such stay

 

10

 

 

  5.4Adequate Protection

 

  (a)No Second Lien Claimholder will contest, protest, or object to

 

  (1)a request by the First Lien Claimholder for “adequate protection” under any
Bankruptcy Law, or        (2)an objection by the First Lien Claimholder to a
motion, relief, action, or proceeding based on the First Lien Claimholder
claiming a lack of adequate protection.

 

  (b)Notwithstanding the preceding section 5.4(a), in an Insolvency Proceeding:

 

  (1)Except as permitted in this section 5.4, no Second Lien Claimholders may
seek or request adequate protection or relief from the automatic stay imposed by
section 362 of the Bankruptcy Code or other relief.        (2)Any claim by a
Second Lien Claimholder under section 507(b) of the Bankruptcy Code will be
subordinate in right of payment to any claim

 

  5.6First Lien Objections To Second Lien Actions

 

Subject to section 3.1, “Who May Exercise Remedies,” nothing in this section 5
limits the First Lien Claimholder from objecting in an Insolvency Proceeding or
otherwise to any action taken by a Second Lien Claimholder, including the Second
Lien Claimholder’s seeking adequate protection or asserting any of its rights
and remedies under the Second Lien Loan Documents or otherwise.

 

  5.7Avoidance; Reinstatement Of Obligations

 

If a First Lien Claimholder or a Second Lien Claimholder receives payment or
property on account of a First Lien Obligation or Second Lien Obligation, and
the payment is subsequently invalidated, avoided, declared to be fraudulent or
preferential, set aside, or otherwise required to be transferred to a trustee,
receiver, or the estate of Borrower or other Grantor (a Recovery) , then, to the
extent of the Recovery, the First Lien Obligations or Second Lien Obligations
intended to have been satisfied by the payment will be reinstated as First Lien
Obligations or Second Lien Obligations, as applicable, on the date of the
Recovery, and no Discharge of First Lien Obligations or Discharge of Second Lien
Obligations, as applicable, will be deemed to have occurred for all purposes
hereunder. If this Agreement is terminated prior to a Recovery, this Agreement
will be reinstated in full force and effect, and such prior termination will not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from the date of reinstatement. Upon any such reinstatement of First
Lien Obligations, each Second Lien Claimholder will deliver to First Lien Agent
any Collateral or Proceeds thereof received between the Discharge of First Lien
Obligations and their reinstatement in accordance with section 4.2, “Payment
Turnover.” No Second Lien Claimholder may benefit from a Recovery, and any
distribution made to a Second Lien Claimholder as a result of a Recovery will be
paid over to First Lien Claimholder for application to the First Lien
Obligations in accordance with section 4.1, “Application of Proceeds.”

 

11

 

 

  5.8Reorganization Securities

 

Nothing in this Agreement prohibits or limits the right of a Second Lien
Claimholder to receive and retain any debt or equity securities that are issued
by a reorganized debtor pursuant to a plan of reorganization or similar
dispositive restructuring plan in connection with an Insolvency Proceeding,
provided that any debt securities received by a Second Lien Claimholder on
account of a Second Lien Obligation that constitutes a “secured claim” within
the meaning of section 506(b) of the Bankruptcy Code will be paid over or
otherwise transferred to the First Lien Claimholder for application in
accordance with section 4.1, “Application of Proceeds,” unless such distribution
is made under a plan that is consented to by the affirmative vote of all classes
composed of the secured claims of the First Lien Claimholders.

 

If, in an Insolvency Proceeding, debt Obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
both on account of First Lien Obligations and on account of Second Lien
Obligations, then, to the extent the debt Obligations distributed on account of
the First Lien Obligations and on account of the Second Lien Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt Obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt Obligations.

 

  5.9Post-Petition Claims

 

No Second Lien Claimholder may oppose or seek to challenge any claim by the
First Lien Claimholder for allowance or payment in any Insolvency Proceeding of
First Lien Obligations consisting of Post-Petition Claims.

 



12

 

 

  5.10Waivers

 

Second Lien Agent waives

 

  (a)any claim it may hereafter have against the First Lien Claimholder arising
out of any cash collateral or financing arrangement or out of any grant of a
security interest in connection with the Collateral in an Insolvency Proceeding,
so long as such actions are not in express contravention of the terms of this
Agreement;        (b)any right to assert or enforce any claim under section
506(c) or 552 of the Bankruptcy Code as against the First Lien Claimholder or
any of the Collateral to the extent securing the First Lien Obligations ; and  
     (c)solely in its capacity as a holder of a Lien on Collateral, any claim or
cause of action that any Grantor may have against the First Lien Claimholder,
except to the extent arising from a breach by the First Lien Claimholder of the
provisions of this Agreement.

 

  5.11Separate Grants Of Security And Separate Classification

 

The grants of Liens pursuant to the First Lien Collateral Documents and the
Second Lien Collateral Documents constitute two separate and distinct grants.
Because of, among other things, their differing rights in the Collateral, the
Second Lien Obligations, to the extent deemed to be “secured claims” within the
meaning of section 506(b) of the Bankruptcy Code, are fundamentally different
from the First Lien Obligations and must be separately classified in any plan of
reorganization in an Insolvency Proceeding. Second Lien Claimholders will not
seek in an Insolvency Proceeding to be treated as part of the same class of
creditors as First Lien Claimholder and will not oppose or contest any pleading
by First Lien Claimholder seeking separate classification of their respective
secured claims.



 

  5.12Effectiveness In Insolvency Proceedings

 

The Parties acknowledge that this Agreement is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, which will be effective before, during,
and after the commencement of an Insolvency Proceeding. All references in this
Agreement to any Grantor will include such Person as a debtor-in-possession and
any receiver or trustee for such Person in an Insolvency Proceeding.

 

6Miscellaneous

 

  6.1Conflicts

 

If this Agreement conflicts with the First Lien Note Documents or the Second
Lien Note Documents, this Agreement will control.

 

  6.2no waivers; remedies cumulative; integration

 

A Party’s failure or delay in exercising a right under this Agreement will not
waive the right, nor will a Party’s single or partial exercise of a right
preclude it from any other or further exercise of that or any other right.

 



13

 

 

The rights and remedies provided in this Agreement will be cumulative and not
exclusive of other rights or remedies provided by law.

 

This Agreement constitutes the entire agreement between the Parties and
supersedes all prior agreements, oral or written, relating to its subject
matter.

 

  6.3Effectiveness; Severability; Termination

 

This Agreement will become effective when executed and delivered by the Parties.

 

The First Lien Claimholder and each Second Lien Claimholder waives any right it
may have under applicable law to revoke this Agreement or any provision
thereunder or consent by it thereto.

 

This Agreement will survive, and continue in full force and effect, in any
Insolvency Proceeding.

 

If a provision of this Agreement is prohibited or unenforceable in a
jurisdiction, the prohibition or unenforceability will not invalidate the
remaining provisions hereof, or invalidate or render unenforceable that
provision in any other jurisdiction.

 

  6.4Modifications of this agreement

 

A modification or waiver of any provision of this Agreement will only be
effective if in writing signed on behalf of each Party or its authorized agent,
and a waiver will be a waiver only for the specific instance involved and will
not impair the rights of the Parties making the waiver or the obligations of the
other Parties to such Party in any other respect or at any other time.
Notwithstanding the foregoing, neither Borrower nor Holdings will have a right
to consent to or approve a modification of this Agreement except to the extent
its rights are directly affected.



 

  6.5Information Concerning Financial Condition of Borrower and its Subsidiaries

 

The First Lien Claimholder and the Second Lien Claimholders will each be
responsible for keeping themselves informed of

 

  (a)the financial condition of the Grantors, and        (b)all other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations
or the Second Lien Obligations.

 

The First Lien Claimholder will not have any duty to advise any Second Lien
Claimholder, and no Second Lien Claimholder will have any duty to advise the
First Lien Claimholder, of information known to it regarding any such condition
or circumstances or otherwise.

 



14

 



 

If the First Lien Claimholder provides any such information to a Second Lien
Claimholder, or a Second Lien Claimholder provides any such information to the
First Lien Claimholder, the First Lien Claimholder, or Second Lien Claimholder,
respectively, will have no obligation to:

 

  (c)make, and it does not make, any express or implied representation or
warranty, including as to accuracy, completeness, truthfulness, or validity,  
     (d)provide additional information on that or any subsequent occasion,     
  (e)undertake any investigation, or        (f)disclose information that,
pursuant to applicable law or accepted or reasonable commercial finance
practices, it desires or is required to maintain as confidential.        6.6No
Reliance        (a)The First Lien Claimholder acknowledges that it has,
independently and without reliance on any Second Lien Claimholder, and based on
documents and information the First Lien Claimholder deemed appropriate, made
its own credit analysis and decision to enter into the First Lien Note Documents
and this Agreement, and will continue to make its own credit decisions in taking
or not taking any action under the First Lien Note Documents or this Agreement.
       (b)Each Second Lien Claimholder acknowledges that it and each other
Second Lien Claimholder has, independently and without reliance on the First
Lien Claimholder, and based on documents and information the Second Lien
Claimholder deemed appropriate, made its own credit analysis and decision to
enter into the Second Lien Note Documents and this Agreement, and will continue
to make its own credit decisions in taking or not taking any action under the
Second Lien Note Documents or this Agreement.        6.7No Warranties;
Independent Action        (a)Except as otherwise expressly provided herein,     

  (1)

no Second Lien Claimholder has made any express or implied representation or
warranty to the First Lien Claimholder, including with respect to the execution,
validity, legality, completeness, collectability, or enforceability of any
Second Lien Note Document, the ownership of any Collateral, or the perfection or
priority of any Liens thereon, and

       (2)each Second Lien Claimholder may manage and supervise its loans and
extensions of credit under the Second Lien Note Documents in accordance with
applicable law and as it may otherwise, in its sole discretion, deem
appropriate.

 

15

 

 

  (b)Except as otherwise expressly provided herein,

 



  (1)the First Lien Claimholder has made any express or implied representation
or warranty to any Second Lien Claimholder, including with respect to the
execution, validity, legality, completeness, collectability, or enforceability
of any First Lien Note Document, the ownership of any Collateral, or the
perfection or priority of any Liens thereon, and        (2)the First Lien
Claimholder may manage and supervise its loans and extensions of credit under
the First Lien Note Documents in accordance with law and as it may otherwise, in
its sole discretion, deem appropriate.

 

No Second Lien Claimholder will have any duty to the First Lien Claimholder, and
the First Lien Claimholder will not have any duty to any Second Lien
Claimholder, to act or refrain from acting in a manner that allows, or results
in, the occurrence or continuance of an event of default or default under any
agreements with Borrower or any other Grantor (including the First Lien Note
Documents and the Second Lien Note Documents), regardless of any knowledge
thereof that it may have or be charged with.

 

  6.8Subrogation

 

If a Second Lien Claimholder pays or distributes cash, property, or other assets
to the First Lien Claimholder under this Agreement, the Second Lien Claimholder
will be subrogated to the rights of the First Lien Claimholder with respect to
the value of the payment or distribution, provided that the Second Lien
Claimholder waives such right of subrogation until the Discharge of First Lien
Obligations. Such payment or distribution will not reduce the Second Lien
Obligations.

 

  6.9Applicable Law; Jurisdiction; Service

 

This Agreement, and any claim or controversy relating to the subject matter
hereof, will be governed by the law of the State of New York.

 

All judicial proceedings brought against a Party arising out of or relating
hereto may be brought in any state or federal court of competent jurisdiction in
the state, county, and city of New York. Each Party irrevocably

 

  (a)accepts generally and unconditionally the nonexclusive personal
jurisdiction and venue of such courts,        (b)waives any defense of forum
nonconveniens, and        (c)agrees that service of process in such proceeding
may be made by registered or certified mail, return receipt requested, to the
Party at its address provided in accordance with section 6.11, “Notices,” and
that such service will confer personal jurisdiction over the Party in such
proceeding and otherwise constitutes effective and binding service in every
respect.        6.10Waiver Of Jury Trial

 

Each Party waives its right to jury trial of any claim or cause of action based
upon or arising hereunder. The scope of this waiver is intended to encompass any
and all disputes that may be filed in any court and that relate to the subject
matter hereof, including contract claims, tort claims, breach of duty claims,
and all other common law and statutory claims. Each Party acknowledges that this
waiver is a material inducement to enter into a business relationship, that it
has already relied on this waiver in entering into this Agreement, and that it
will continue to rely on this waiver in its related future dealings. Each Party
further represents and warrants that it knowingly and voluntarily waives its
jury trial rights following consultation with legal counsel. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing
(other than by a mutual written waiver specifically referring to this section
6.10 and executed by each of the Parties), and will apply to any subsequent
modification hereof. In the event of litigation, this Agreement may be filed as
a written consent to a trial by the court.

 

16

 

 

  6.11Notices

 

Unless otherwise expressly provided herein, notices and consents must be in
writing and will be deemed to have been given (i) when delivered in person or by
courier service and signed for against receipt thereof, (ii) upon receipt of
facsimile, and (iii) three Business Days after deposit in the United States mail
with first-class postage prepaid and properly addressed. For the purposes
hereof, the address of each Party will be as set forth below the Party’s name on
the signature pages hereto, or at such other address as the Party may designate
by notice to the other Parties.

 

  6.12Further Assurances

 

The First Lien Claimholder, the Second Lien Claimholders, and Borrower will each
take such further action and will execute and deliver such additional documents
and instruments (in recordable form, if requested) as the First Lien Claimholder
or any Second Lien Claimholder may reasonably request to effectuate the terms of
and the Lien priorities contemplated by this Agreement.

 

  6.13Successors And Assigns

 

This Agreement is binding upon and inures to the benefit of the First Lien
Claimholder, each Second Lien Claimholder, and their respective successors and
assigns. However, no provision of this Agreement will inure to the benefit of a
trustee, debtor-in-possession, creditor trust or other representative of an
estate or creditor of Borrower, or other Grantor, including where such estate or
creditor representative is the beneficiary of a Lien securing Collateral by
virtue of the avoidance of such Lien in an Insolvency Proceeding.

 

Notwithstanding any other provision of this Agreement, this Agreement may not be
assigned to any Person except as expressly contemplated herein.

 

  6.14Authorization

 

By its signature hereto, each Person signing this Agreement on behalf of a Party
represents and warrants to the other Parties that it is duly authorized to
execute this Agreement.

 

  6.15No Third-Party Beneficiaries

 

No Person is a third-party beneficiary of this Agreement and no trustee in
bankruptcy for, or bankruptcy estate of, or unsecured creditor of, any Grantor
will have or acquire or be entitled to exercise any right of the First Lien
Claimholder or a Second Lien Claimholder under this Agreement, whether upon an
avoidance or equitable subordination of a Lien of the First Lien Claimholder or
the Second Lien Claimholders, or otherwise. None of Borrower, any other Grantor,
or any other creditor thereof has any rights hereunder, and neither Borrower nor
any Grantor may rely on the terms hereof. Nothing in this Agreement impairs the
Obligations of Borrower and the other Grantors to pay principal, interest, fees,
and other amounts as provided in the First Lien Note Documents and the Second
Lien Note Documents. Except to the extent expressly provided in this Agreement,
no Person will have a right to notice of a modification to, or action taken
under, this Agreement or any First Lien Collateral Document (including the
release or impairment of any Collateral) other than as a lender under the First
Lien Note Agreement, and then only to the extent expressly provided in the First
Lien Note Documents. Except to the extent expressly provided in this Agreement,
no Person will have a right to notice of a modification to or action taken
under, this Agreement or any Second Lien Collateral Document (including the
release or impairment of any Collateral) other than as a lender under the Second
Lien Securities Purchase Agreement, and then only to the extent expressly
provided in the Second Lien Note Documents.

 

17

 

 

  6.16No Indirect Actions

 

Unless otherwise expressly stated, if a Party may not take an action under this
Agreement, then it may not take that action indirectly, or assist or support any
other Person in taking that action directly or indirectly. “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
Party but is intended to have substantially the same effects as the prohibited
action.

 

  6.17Counterparts

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of whicvh when taken together will constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement or any document or
instrument delivered in connection herewith by telecopy or electronic facsimile
or other electronic means will be effective as delivery of a manually executed
counterpart of this Agreement or such other document or instrument, as
applicable, and each Party utilizing telecopy, electronic facsimile, or other
electronic means for delivery will deliver a manually executed original
counterpart to each other Party on request.

 

  6.18Original Grantors; Additional Grantors

 

Borrower and each other Grantor on the date of this Agreement will constitute
the original Grantors party hereto. The original Grantors will cause each
Subsidiary of Borrower that becomes a Grantor after the date hereof to
contemporaneously become a party hereto (as a Guarantor Subsidiary) by executing
and delivering a joinder agreement (in form and substance satisfactory to the
First Lien Claimholder) the to First Lien Claimholder. The Parties further agree
that, notwithstanding any failure to take the actions required by the
immediately preceding sentence, each Person that becomes a Grantor at any time
(and any security granted by any such Person) will be subject to the provisions
hereof as fully as if it constituted a Guarantor Subsidiary party hereto and had
complied with the requirements of the immediately preceding sentence.

 

7 Definitions

 

  7.1Defined Terms

 

Unless otherwise stated or the context otherwise clearly requires, the following
terms have the following meanings:

 

Affiliate means, for a specified Person, another Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the specified Person. For these purposes, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and “controlled” has a
correlative meaning.

 

Agreement is defined in the Preamble.

 

Bankruptcy Code means the federal Bankruptcy Code.

 

Bankruptcy Law means the Bankruptcy Code and any similar federal, state, or
foreign bankruptcy, insolvency, receivership, or similar law affecting
creditors’ rights generally.

 

18

 

 

Borrower is defined in the Preamble.

 

Business Day means a day other than a Saturday, Sunday, or other day on which
commercial banks in New York City are authorized or required by law to close.

 

Collateral means all of the property of any Grantor, whether real, personal, or
mixed, that is (or is required to be) both First Lien Collateral and Second Lien
Collateral, including any property subject to Liens granted pursuant to section
5, “Insolvency Proceedings,” to secure both First Lien Obligations and Second
Lien Obligations.

 

DIP Financing means the obtaining of credit or incurring debt secured by Liens
on the Collateral pursuant to section 364 of the Bankruptcy Code (or similar
Bankruptcy Law).

 

Discharge of First Lien Obligations means

 

  (a)payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of an Insolvency Proceeding,
whether or not such interest would be allowed in the proceeding) on all
outstanding Indebtedness included in the First Lien Obligations, and       
(b)payment in full in cash of all other First Lien Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than indemnification Obligations for which no claim
or demand for payment, whether oral or written, has been made at such time).

 

Discharge of Second Lien Obligations means

 

  (c)payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of an Insolvency Proceeding,
whether or not such interest would be allowed in the proceeding) on all
outstanding Indebtedness included in the Second Lien Obligations, and       
(d)payment in full in cash of all other Second Lien Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than indemnification Obligations for which no claim
or demand for payment, whether oral or written, has been made at such time).

 

Disposition means an asset sale or other sale, lease, exchange, transfer, or
other disposition of any kind.

 

Enforcement Action means an action under applicable law to

 

  (e)foreclose, execute, levy, or collect on, take possession or control of,
sell or otherwise realize upon (judicially or non-judicially), or lease,
license, or otherwise dispose of (whether publicly or privately), Collateral, or
otherwise exercise or enforce remedial rights with respect to Collateral under
the First Lien Note Documents or the Second LienNote Documents (including by way
of set-off, recoupment notification of a public or private sale or other
disposition pursuant to the U.C.C. or other applicable law, notification to
account debtors, notification to depositary banks under deposit account control
agreements, or exercise of rights under landlord consents, if applicable),     
  (f)solicit bids from third Persons to conduct the liquidation or disposition
of Collateral or to engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral,        (g)to
receive a transfer of Collateral in satisfaction of Indebtedness or any other
Obligation secured thereby,        (h)to otherwise enforce a security interest
or exercise another right or remedy, as a secured creditor or otherwise,
pertaining to the Collateral at law, in equity, or pursuant to the First Lien
Loan Documents or Second Lien Loan Documents (including the commencement of
applicable legal proceedings or other actions with respect to all or any portion
of the Collateral to facilitate the actions described in the preceding clauses,
and exercising voting rights in respect of equity interests comprising
Collateral), [or        (i)effect the Disposition of Collateral by any Grantor
after the occurrence and during the continuation of an event of default under
the First Lien Note Documents or the Second Lien Loan Documents with the consent
of the First Lien Claimholder or the Second Lien Claimholders, as applicable,
provided that “Enforcement Action” will be deemed to include the commencement
of, or joinder in filing of a petition for commencement of, an Insolvency
Proceeding against the owner of Collateral.

 

19

 

 

Equity Interest means, for any Person, any and all shares, interests,
participations, or other equivalents, including membership interests (however
designated, whether voting or non-voting) of equity of the Person, including, if
the Person is a partnership, partnership interests (whether general or limited)
or any other interest or participation that confers on a holder the right to
receive a share of the profits and losses of, or distributions of assets of, the
partnership, but not including debt securities convertible or exchangeable into
equity unless and until actually converted or exchanged.

 

First Lien Claimholder is defined in the Preamble.

 

First Lien Collateral means the assets of any Grantor, whether real, personal,
or mixed, as to which a Lien is granted as security for a First Lien Obligation.

 

First Lien Collateral Documents means the security documents defined in the
First Lien Securities Purchase Agreement, and any other documents or instruments
granting a Lien on real or personal property to secure a First Lien Obligation
or granting rights or remedies with respect to such Liens.

 

First Lien Securities Purchase Agreement is defined in the Preamble.

 

First Lien Note Documents means

 

  (j)the First Lien Securities Purchase Agreement and the “Transaction
Documents” defined in the First Lien Securities Purchase Agreement,       
(k)each other agreement, document, or instrument providing for, evidencing,
guaranteeing, or securing an Obligation under the First Lien Securities Purchase
Agreement,        (l)any other document or instrument executed or delivered at
any time in connection with Borrower’s Obligations under the First Lien
Securities Purchase Agreement, including any guaranty of or grant of Collateral
to secure such Obligations, and any intercreditor or joinder agreement to which
holders of First Lien Obligations are parties, and        (m)each other
agreement, document, or instrument providing for, evidencing, guaranteeing, or
securing any DIP Financing provided by or consented to in writing by the First
Lien Claimholder and deemed consented to by the Second Lien Claimholders
pursuant to section 6.1, “Use of Cash Collateral and DIP Financing,” to the
extent effective at the relevant time.

 

First Lien Obligations is defined in section 1.3(a).

 

Governmental Authority means any federal, state, municipal, national, or other
government, governmental department, commission, board, bureau, court, agency,
or instrumentality, or political subdivision thereof, or any entity or officer
exercising executive, legislative, judicial, regulatory, or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

Grantor is defined in the Preamble.

 

Guarantor Subsidiaries is defined in the Preamble.

 

Indebtedness means and includes all Obligations that constitute “Indebtedness”
under the First Lien Securities Purchase Agreement or the Second Lien Securities
Purchase Agreement, as applicable.

 

20

 

 

Insolvency Proceeding means

 

  (n)a voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to a Grantor,        (o)any other voluntary or involuntary
insolvency, reorganization, or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization, or other similar case or proceeding
with respect to a Grantor or a material portion of its property,        (p)a
liquidation, dissolution, reorganization, or winding up of a Grantor, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy,
or        (q)an assignment for the benefit of creditors or other marshaling of
assets and liabilities of a Grantor.

 

Lien means any lien (including, without limitation, judgment liens and liens
arising by operation of law, subrogation, or otherwise), mortgage or deed of
trust, pledge, hypothecation, assignment, security interest, charge, or
encumbrance of any kind (including any agreement to give any of the foregoing,
any conditional sale or other title retention agreement, and any lease in the
nature thereof), and any option, call, trust, U.C.C. financing statement, or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

 

Modify, as applied to any document or obligation, includes

 

  (r)modification by amendment, supplement, termination, or replacement of the
document or obligation,        (s)any waiver of a provision (including waivers
by course of conduct), and        (t)the settlement or release of any claim,
whether oral or written, and regardless of whether the modification is in
conformity with the provisions of the document or obligation governing
modifications.

 

Obligations means all obligations of every nature of a Person owed to any
obligee under an agreement, whether for principal, interest, or payments for
early termination, fees, expenses, indemnification, or otherwise, and all
guaranties of any of the foregoing, whether absolute or contingent, due or to
become due, now existing or hereafter arising, and including interest and fees
that accrue after the commencement by or against any Person of any proceeding
under any Bankruptcy Law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

 

Party means a party to this Agreement.

 

Person means any natural person, corporation, limited liability company, trust,
business trust, joint venture, association, company, partnership, Governmental
Authority, or other entity.

 

Pledged Collateral is defined in section 1.4(a).

 

Post-Petition Claims means interest, fees, costs, expenses, and other charges
that pursuant to the First Lien Securities Purchase Agreement or the Second Lien
Securities Purchase Agreement continue to accrue after the commencement of an
Insolvency Proceeding, to the extent such interest, fees, expenses, and other
charges are allowed or allowable under Bankruptcy Law or in the Insolvency
Proceeding.

 

21

 

 

Proceeds means

 

  (u)all “proceeds,” as defined in Article 9 of the U.C.C., of the Collateral,
and        (v)whatever is recovered when Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily, including any
additional or replacement Collateral provided during any Insolvency Proceeding
and any payment or property received in an Insolvency Proceeding on account of
any “secured claim” (within the meaning of section 506(b) of the Bankruptcy Code
or similar Bankruptcy Law).

 

Recovery is defined in section 5.6.

 

Refinance means, for any Indebtedness, to refinance, replace, refund, or repay,
or to issue other Indebtedness in exchange or replacement for such Indebtedness
in whole or in part, whether with the same or different lenders, agents, or
arrangers. “Refinanced” and “Refinancing” have correlative meanings.

 

Second Lien Adequate Protection Payments is defined in section 5.4(b)(4). Second
Lien Agent is defined in the Preamble.

 

Second Lien Claimholders is defined in the Preamble.

 

Second Lien Collateral means all of the property of any Grantor, whether real,
personal, or mixed, as to which a Lien is granted as security for a Second Lien
Obligation.

 

Second Lien Collateral Documents means the security documents defined in the
Second Lien Securities Purchase Agreement, and any other documents or
instruments granting a Lien on real or personal property to secure a Second Lien
Obligation or granting rights or remedies with respect to such Liens.

 

Second Lien Securities Purchase Agreement is defined in the Preamble.

 

Second Lien Loan Documents means

 

  (w)the Second Lien Securities Purchase Agreement and the “Transaction
Documents” defined in the Second Lien Securities Purchase Agreement,       
(x)each other agreement, document, or instrument providing for, evidencing,
guaranteeing, or securing an Obligation under the Second Lien Securities
Purchase Agreement, and        (y)any other document or instrument executed or
delivered at any time in connection with Borrower’s Obligations under the Second
Lien Securities Purchase Agreement, including any guaranty of or grant of
Collateral to secure such Obligations, and any intercreditor or joinder
agreement to which holders of Second Lien Obligations are parties, to the extent
effective at the relevant time.

 

Second Lien Obligations is defined in section 1.3(b).

 

Standstill Period is defined in section 3. 1(b)(1).

 

Subsidiary of a Person means a corporation or other entity a majority of whose
voting stock is directly or indirectly owned or controlled by the Person. For
these purposes, “voting stock” of a Person means securities or other ownership
interests of the Person having general power under ordinary circumstances to
vote in the election of the directors, or other persons performing similar
functions, of the Person. References to a percentage or proportion of voting
stock refer to the relevant percentage or proportion of the votes entitled to be
cast by the voting stock.

 

22

 

 

U.C.C. means the Uniform Commercial Code (or any similar legislation) as in
effect in any applicable jurisdiction.

 

7.2 Usages

 

Unless otherwise stated or the context clearly requires otherwise:

 

Singular and plural. Definitions of terms apply equally to the singular and
plural forms.

 

Masculine and feminine. Pronouns will include the corresponding masculine,
feminine, and neuter forms.

 

Will and shall. “Will” and “shall” have the same meaning.

 

Time periods. In computing periods from a specified date to a later specified
date, the words “from” and “commencing on” (and the like) mean “from and
including,” and the words “to,” “until,” and “ending on” (and the like) mean “to
but excluding.”

 

When action may be taken. Any action permitted under this Agreement may be taken
at any time and from time to time.

 

Time of day. All indications of time of day mean New York City time.

 

Including. “Including” means “including, but not limited to.”

 

Or. “A or B” means “A or B or both.”

 

Statutes and regulations. References to a statute refer to the statute and all
regulations promulgated under or implementing the statute as in effect at the
relevant time. References to a specific provision of a statute or regulation
include successor provisions. References to a section of the Bankruptcy Code
also refer to any similar provision of Bankruptcy Law.

 

Agreements. References to an agreement (including this Agreement) refer to the
agreement as amended at the relevant time.

 

Governmental agencies and self-regulatory organizations. References to a
governmental or quasi-governmental agency or authority or a self-regulatory
organization include any successor agency, authority, or self-regulatory
organization.

 

Section references. Section references refer to sections of this Agreement.
References to numbered sections refer to all included sections. For example, a
reference to section 6 also refers to sections 6.1, 6.1(a), etc. References to a
section or article in an agreement, statute, or regulation include successor and
renumbered sections and articles of that or any successor agreement, statute, or
regulation.

 

Successors and assigns. References to a Person include the Person’s permitted
successors and assigns.

 

Herein, etc. “Herein,” “hereof,” “hereunder,” and words of similar import refer
to this Agreement in its entirety and not to any particular provision.

 

Assets and property. “Asset” and “property” have the same meaning and refer to
both real and personal, tangible and intangible assets and property, including
cash, securities, accounts, and general intangibles.

 

23

 

 

SIGNATURES:

 

  Saleen Automotive, Inc.         By:       Steve Saleen, Chief Executive
Officer         Address: 2735 Wardlow Road     Corona, CA 92882   Attn: Chief
Executive Officer

 

  SMS Signature Cars         By:       Steve Saleen, Chief Executive Officer    
    Address:       2735 Wardlow Road     Corona, CA 92882   Attn: Chief
Executive Officer

 

  Saleen Automotive, Inc.         By:       Steve Saleen, Chief Executive
Officer   Address: 2735 Wardlow Road     Corona, CA 92882   Attn: Chief
Executive Officer

 

  GreenTech Automotive, Inc.         By:       Gary Y. Tang, EVP Finance        
Address: 1600 Tysons Boulevard, Suite 1150     McLean VA 22102   Attn: EVP
Finance

 

24

 

 

 

 

SENIOR SECURED CONVERTIBLE NOTEHOLDERS:

        W-Net Fund I, L.P.       By: W-Net Fund GP I LLC   Its: General Partner
        By:       David Weiner, Manager     :         Address:             Attn:

 

  Europa International, Inc.       By: Knoll capital Management, L.P.   Its:
Investment Manager         By:     Fred Knoll, Manager   Address:       Attn:

 

25

 

 

